Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on December 20, 2018.
Information Disclosure Statements filed on 12/20/2018 and 11/18/2020 has been considered by the examiner.
Claims 1-6 are pending.

Claim Interpretation Under 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage unit configured to store …”, “acquisition unit configure to acquire …”, and “connection controller unit configured to connect …” in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.




  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by 201/0181943 A1.
As per claim 1, Arashin discloses:
A communication device comprising: 
a storage unit configured to store identification information of a network on which an application operates, as first identification information, (Arashin, [0183]); 
a connection unit configured to connect to the network, (Arashin, [0179]); 
an acquisition unit configured to acquire identification information of a connecting target network via the connection unit, as second identification information: (Arashin, [0125]);
a connection controller configured not to permit a connection of the application to the network corresponding to the second identification information in a case where the first identification information is different from the second identification information, (Arashin, [0126], [0114], and [0124]) where the connection is stablished only when the first identification information stored and the second identification information acquired are matched. Therefore, if there is no match then connection may not be stablished.

As per claim 4, Arashin discloses:
A method of controlling a communication device including a storage unit configured to store first identification information which is identification information of a network on which an application operates, the method comprising: 
acquiring identification information of a connecting target network as second identification information, (Arashin, [0125]);
not permitting a connection of the application to the network corresponding to the second identification information in a case where the first identification information stored in the storage unit is different from the acquired second identification information, (Arashin, [0126], [0114], and [0124]) where the connection is stablished only when the first identification information stored and the second identification information acquired are matched. Therefore, if there is no match then connection may not be stablished..

As per claim 6, Arashin discloses:
A computer-readable non-transitory storage medium storing a program causing a computer to function as 
a storage unit configured to store identification information of a network on which an application operates, as first identification information, (Arashin, [0183]);  
a connection unit configured to connect to the network, an acquisition unit configured to acquire identification information of a connecting target network via the connection unit, as second identification information, (Arashin, [0125]); 
a connection controller configured not to permit a connection of the application to the network corresponding to the second identification information in a case where the first identification information is different from the second identification information, (Arashin, [0126], [0114], and [0124]) where the connection is stablished only when the first identification information stored and the second identification information acquired are matched. Therefore, if there is no match then connection may not be stablished..

As per claim 2, Arashin discloses:

a specification unit configured to specify an application that requests the connection to the network, wherein: the storage unit is configured to store the first identification information in association with application identification information for identifying the application; and the connection controller is configured not to permit the connection of the application specified by the specification unit to the network corresponding to the second identification information when conditions i) and ii) are both satisfied, i) the application identification information corresponding to the application specified by the specification unit is stored in the storage unit, and ii) the first identification information stored in association with the application identification information is different from the second identification information acquired by the acquisition unit, (Arashin, [0183], [0126], [0114], and [0124]).



As per claim 3, Arashin further discloses:
wherein the connection controller is configured to permit the connection of the application to the network corresponding to the second identification information in a case where the first identification information matches the second identification information, (Arashin, [0124]).


As per claim 5, Arashin discloses:
wherein: the storage unit is configured to further store application identification information for identifying the application in association with the first identification information; and the method further includes specifying an application that requests the connection to the network, and not permitting the connection of the specified application to the network corresponding to the second identification information when conditions i) and ii) are both satisfied, i) the application identification information corresponding to the specified application is stored, and ii) the first identification information stored in association with the application identification information is different from the acquired second identification information, (Arashin, [0183], [0126], [0114], and [0124]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205.  The examiner can normally be reached on 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446